Title: From Benjamin Franklin to Henry Bouquet with Memoranda, [26 December 1756]
From: Franklin, Benjamin
To: Bouquet, Henry


After the commissioners agreed at Franklin’s urging to meet all of Colonel Bouquet’s and Lord Loudoun’s demands for quarters, it remained only to decide the details: what quarters and “necessaries” would be provided, how soon, and for how many soldiers? Franklin and Bouquet drew up the points of agreement in accordance with the memoranda printed here, the commissioners acceded, and then Franklin sent Bouquet a note confirming the arrangements. Upon learning of the agreement, Denny wrote Loudoun, hoping it would be “entirely to your Lordship’s Satisfaction,” and Richard Peters was relieved that the “troublesome affair is brought at last to a right issue.”
 
Sir
Sunday Evening [December 26, 1756]
I have the Pleasure to acquaint you, that every Thing will be provided agreable to the Memorandums made between us this Evening. I have the Honour to be with great Respect, Sir Your most obedient humble Servant
Col Bouquet
 
[Memoranda]

I
[December 26, 1756]
The Hospital is represented as not capable of holding 100 Sick; it is intended to inoculate those who have not had the small Pox, an additional Building is wanting as near as may be to the Hospital, for such as are Sick of that Distemper, which will be wanted no longer than till that is over.
The Necessaries to be furnished in the Hospital, are mentioned in the List.
The whole Men are to be quartered in Town, and tho’ the Battalion is not full, it is expected to be so by Recruits continually coming in, and Quarters should be ready for them. If the whole Number of Beds cannot be provided by the first of January, at least One Hundred should be provided, filled with soft Hay or Straw or Chaff, and covered with a Blanket, besides the Sheets and Blankets for Covering. The rest in three Weeks after.
The Deficiencies in the present Quarters to be made good before the first of January.


II
Col. Bouquet expects that an Allowance be made for Officers Lodgings, proportion’d to their Rank, as has been usual in Time of War.


Infantry per Month
Florins Pd.
For the Winter


A Colonel
  40.
Major Genl.
975


Lieut. Colonel
  25
Aid de Camp
200


Major
  25




Captain
  15




Lieut.
   6




Adjutant
   9




Ensign
   6




Quarter Master
   9




Chaplain
 7.10




Auditeur
 6.15




Surgeon
   6




Provost.
   5.




The above is extracted from the Convention for the Winter Quarters of the British Troops in the Territories of the United Provinces.
20 Stivers make a Florin
10 Florins and 15 Stivers make 20s. Sterling

Return of Necesaries wanted for the Hospital granted for the Sick of the 1st Battallion of the Royal American Regiment At Philadelphia


III





No. of Men


Beds and Bedding for two Men each
36
}
84


  Ditto – – – – for Single Patients
12


  Pewter Bed Pans – – – 
6




  Close Stools – – – 
6




  Chamber Potts – – – 
50




  Kitchen Utensils


  Copper Kettles for Cooking – – – 
6




  Wooden Platters – – – 
60




  Wooden Spoons – – – 
60




  Pewter Porringers – – – 
60




  Pewter Spoons – – – 
60




  Tin Saucepans of different Sizes –
20




With a Sufficient Quantity of Candles, Firing, and Utensils
  Candlesticks
  Knives and Forks.

